 346DECISIONSOF NATIONALLABOR RELATIONS BOARDand the roving timekeeper,but excluding all other employees andsupervisors as definedin the Act.[Text of Direction of Election omitted from publication in thisvolume.]DISTRICT No. 9, INTERNATIONAL ASSOCIATIONOF MACHINISTS,A. F. L.andANHEUSER-BUSH,INC.Case No. 14-CD-937.November 18,1952Decision and OrderSTATEMENT OF THE CASEThis proceedingarisesunder Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8 (b), the Board is empowered and directedto hear and deter-mine the dispute out of which such unfair labor practiceshall havearisen . . .21On April 8,1952, Anheuser-Busch, Inc., herein called the Employer,filed with the Regional Director for the FourteenthRegion a chargealleging that District No. 9, International Associationof Machinists,A. F. L., herein called the IAM, has engagedin and is engaging incertain activities proscribed by Section 8 (b) (4) (D) of the Act by"... inducing and encouraging the employees of Anheuser-Busch,Inc., . . . to engage in a strike . . . with the object and purpose offorcing and requiring Anheuser-Busch, Inc., and those contractingwith it for the purpose of performing construction work, to assign,and to cause to be assigned, particular work to employees who aremembers of and represented by said District No. 9, International Asso-ciation of Machinists, rather than to employees, members of andrepresented by other labor organizations...."Thereafter, pursuant to Section 10 (k) of the Act and applicablesections of the Board's Rules and Regulations, the Regional Directorinvestigated the charge and provided for a hearing upon due noticeto all the parties.The hearing was held on July 9 and 10, 1952, beforeHarry G. Carlson, hearing officer of the Board.All parties appeared1 The relevantportions of Section8 of the Actare as follows :(b) It shall be an unfair laborpracticefor a labor organization or agents-to engageIn, or to induce or encourage the employees of any employer to engage(4)in, a strike...wherean object thereof is : .(D) forcingor requiring any employerto assign particular work to employees ina particular labor organization or In a particular trade, craft,or class rather than toemployees in another labor organization or In another trade, craft,or class, unless suchemployer is failingto conformto an order or certification of the Board determining thebargaining representative for employees performing such work... .101 NLRB No. 87. INTERNATIONAL ASSOCIATION OF MACHINISTS347at the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduce evidence bearingon the issues.The rulings of the hearing officer made at the hearingare free from prejudicial error and are hereby affirmed.The Em-ployer and the IAM filed briefs with the Board.At the close of the hearing the IAM moved to quash the notice ofhearing and to dismiss the charge on the ground that the evidence didnot establish a violation of Section 8 (b) (4) (D) as alleged in thecharge.The hearing officer referred the motion to the Board forruling.The IAM's motion to quash the notice of hearing is herebygranted for the reasons hereinafter indicated.The IAM's request for oral argument is hereby denied as the recordand briefs adequately present the issues and positions of the parties.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAnheuser-Busch, Inc., a Missouri corporation with its principaloffice at St. Louis, Missouri, is engaged in the operation of breweries inSt. Louis, Missouri, and Newark, New Jersey.This proceeding re-lates only to the Employer's operations at its St. Louis plant.Duringthe year 1951, the Employer received at its St. Louis plant raw mate-rials valued in excess of one million dollars from points outside theState of Missouri.During the same period, the Employer shippedfrom its St. Louis plant finished products valued in excess of one mil-lion dollars to points outside the State of Missouri.We find that theEmployer is engaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDDistrict No. 9, International Association of Machinists, affiliatedwith the American Federation of Labor, is a labor organization withinthe meaning of the Act.HI. THE ALLEGED DISPUTEA. The factsThe Employer, Anheuser-Busch, operates its St. Louis brewerywith about 6,000 workers, including employee members of the UnitedBrotherhood of Carpenters and Joiners of America and of the IAM.Both of these labor organizations have had contracts with the Em-ployer.From about 1939, when the Carpenters struck to protest theEmployer's assignment of millwright work to the IAM, until 1951, theCarpenters and the Employer had no collective-bargaining agree- 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.In 1951, the Employer and Carpenters District Councilaffiliated with the United Brotherhood of Carpenters and Joiners ofAmerica, AFL, executed a contract covering the Employer's carpenters.That contract is still in effect.On June 22, 1948, the IAM was certified as the representative ofthe Employer's machinists who, among other things,engage in the"making,assembling, erecting, dismantling,repairingof all machineryof all descriptions and parts thereof," commonly known as millwrightwork.Frequently the Employer has need for additional or improvedoperating facilities.For this purpose, the Employer through inde-pendent contractors engages in projects requiring installation orrepair of machinery.These projects "constantly reoccur."For the year 1949 the IAM had a contract with the Employer,which, among other things, provided in substance that, when theEmployer contracted out projects requiring repair or installation ofnew or replacement machinery, the contracts for such millwrightwork may be entered intoonlywith contractors having collective-bargainingagreementswith the IAM.The Employer refused to enterinto a contract containing such a provision for the year 1950,and, asa result, the IAM had no contract for that year.However, theEmployer and the IAM entered into a contract containing such aprovision for the year 1951.Both before and after execution of the IAM's 1951 contract, in1950 and 1951, the AFL Building and Construction Trades Councilof St. Louis and the Carpenters District Council notified the Employerthat neither the Carpenters nor any otherunion affiliatedwith theBuilding and Trades Council wouldsign agreements with the Em-ployer unless the Employereliminatedthe contractprovision requir-ing it to subcontract millwright work only to contractors havingcontracts with the IAM or refused to enter intosuch a contract, as,the case might be; they also notified the General Contractors Associ-ation, an employers'associationwhose membershipconsisted ofbuilding contractors in the St. Louis area, that no work would beperformed for Association members on Anheuser-Busch projects bymembers of the AFL Building and Trades unionsunless allwork on,such projects, including millwright work, was done by AFL BuildingTrades' craftsmen.Also, in 1950 and 1951, work stoppages occurredon Anheuser-Busch projects when the Carpenters refused to permititsmembers to work for contractors on such projects, and work wasnot resumed on such projects until the Employer assured the Car-penters District Council in writing, under date of March 8, 1951,,that the Employer would not, upon expiration of its 1951 contractwith the IAM, enter into another contract with the IAM requiring the INT)IINATIONAL ASSOCIATION OF MACHINISTS349Employer to ^ sibc ont;ract millwright work only to contractors havingcollective-bargaining,agreements with IAM.The 1951 caRtract with the IAM expired in December 1951.Duringcontract bargaining negotiations, which extended from about Decem-ber 1951 to April -1952, the IAM demanded that the Employer agreeto continue in effect article VII of the 1951 contract, which providedas follows :Section 1:Jurisdiction: The Employer agrees that all turning,boring, fitfing,filing, planing, shaping, babbitting, chipping, saw-ing, and machinery repairing on gasoline, deisel and electric trucksand automobiles in the plant and the making, assembling, erecting,and repairing of all machinery of all descriptions and partsthereof performed within the Employer's plant by the employershall be performed by employees within the bargaining unitas set forth in 'Section 1 of Article 1 of this agreement, eitherunder its own supervision or such other supervision as theemployers1lselect.2: In the event it becomes necessary to have such work here-inbefore described contracted out, the Employer shall let outsuch work to and select contractors who have with the Inter-national Asciation of Machinists collective bargaining agree-ments which contain provisions corresponding to or consistentwith the aforesaid jurisdictional limitations.The Employerrefased toagree to paragraph 2 of article VII.Be-fore animpasse was reached, the IAM offered to modify paragraph2 by limiting it to repair or replacement contracts, thus leaving theEmployer free to select any contractor for the installation of newmachhmery.The Employer also rejected this proposed modification;and tlxe IAM thereupon reinstated all its original demands.On April 7, 1952, the JAM called a strike of the Employer's ma-chinistanend established a picket line at the Employer's plant.Therecord clearly establishes that the disagreement over inclusion ofparagraph I of article VII in the proposed contract was one of thecauses, if not the principal cause, of the strike.On April JI, 1952, upon the Employer's application,a Missouricourt issued a temporary order against the IAM restraining thestrike and the }picketing.At ;the time of the strike, only one of several contractors then en-gaged a Anhe3aser-Busch projects was performing a contract whichrequiredmillwright work, and such work was being performed byemplm 9I that cvntim for who were covered by a contract with theIAM, 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDB. The contentions of the partiesThe Employer contends that the IAM induced and encouragedthe Employer's employees and others to engage in a strike for thepurpose of forcing the Employer and independent contractors per-forming construction work for the Employer to assign, and to causeto be assigned, particular work to employees represented by the IAM,rather than to employees represented by other labor organizations,notwithstanding the fact that neither the Employer nor such inde-pendent contractors were not failing in this regard to conform to anorder or certification of the Board determining the bargaining repre-sentative for employees performing such work.The IAM contends in substance,inter atria,that it has not violatedSection 8 (b) (4) (D) of the Act (1) because that section does notpreclude a union from bargaining for contractual limitations on anemployer's power to subcontract work; and (2) because there was nowork in dispute actually being performed at the time of the strikeor demand for the clause in question.C. Nature of the dispute; applicability of the statuteIn the decidedcasesunder Sections 8 (b) (4) (D) and 10 (k) of theAct, the Board has had before it situations where an employer hadassigned work, and two or more labor organizations or groups ofemployees claimed the work as theirs to the exclusion of other labororganizations or groups.Here, it is clear that no controversy existswith respect to the assignment of work to any of the Employer'semployees.The Employer has coexisting contractual relationshipsboth with the IAM and the Carpenters.Each of the contracts coversseparate groups of employees, and neither union has any overlappingjurisdictional claim with respect to the employees represented by theother.The disagreement here arose over the IAM's demand, in thecourse of the 1952 bargaining negotiations between the Employer andthe IAM, that the new contract, like the 1951 contract, include theprovision pursuant to which the Employer, when subcontracting pro-jects requiring millwright work, "shall let out such work to and selectcontractors" who have collective-bargaining agreements with the IAMcontaining provisions such as those covering the Employer's ownemployees.The Employer contends in substance that a jurisdictional disputeas to millwright work exists now and has existed for some time.The Employer argues that the demand for the provision in questionis in fact one phase of an over-all jurisdictional controversy; that,realistically, for economic reasons, the Employer has found it more INTERNATIONAL ASSOCIATION OF MACHINISTS351feasible to contract out rather than to assign this work to its ownemployees; and that, if the Employer continues to operate its busi-ness as in the past by contracting out work of this type, as it has aright to do, to grant the IAM's demand would necessarily cause theassignment of millwright work to JAM members to the exclusion ofmembers of the Carpenters.Viewed in this light, the Employerfurther argues, the demand for the provision in question should beregarded as tantamount to a demand for the assignment of this par-ticular work under circumstances proscribed by the Act.We do notagree.As already indicated, at the time of the strikeonly one of several contractors then engaged in projects for theEmployer was performing under a contract which required millrightwork.That contractor had in his employ employees who were cov-ered by a collective-bargaining contract with the IAM.Because ofthat fact, namely, that contractor's collective-bargaining contractwith the IAM, there was actually no dispute between the IAM andthe Employer as to the assignment of work in existence at the timeof the strike.This was the factual situation, it may be noted, alsoat the time the Employer was asked by the IAM to incorporate the1951 contractual limitation on subcontracting in the proposed 1952contract.Moreover, it seems clear from the record that the IAM, at thetimes in question, was not demanding the assignment of any particularwork, as that term is used in the Act, in that the IAM made no demandupon any contractor doing millwright work for the Employer thatsuch work be done by employees covered by an IAM contract.Under these circumstances, there was no work assignment contro-versy affecting the Employer's employees-as to them the partiesconcede the absence of a dispute-nor was there a work assignmentcontroversy as to the employees of a contractor doing millwrightwork for the Employer.The disagreement in this case relates only to the incorporationof the 1951 contractual provision, or a modified counterpart of it,in the 1952 contract then under negotiation-a provision intendedto limit the Employer'sselection of contractors.Such disagreement,viewed in the context of the contract negotiations, the desire on thepart of the IAM to continue in effect the existing limitation on sub-contracting, and all the surrounding factual circumstances, cannot,in our opinion, be equated witha presentdemand for the assignmentof work such as is contemplated by Section 8 (b) (4) (D) of theamended Act.Accordingly, we conclude that no dispute within themeaning ofthe Act was created either when the strike action wastaken or when the incorporation of the provision in question wasdemanded. 352DECISIONS OF NATIONALLABOR RELATiOI1TS BOARDAs we have found on the record before us no "lisp te" within themeaning of Sections 8 (b) (4) (D) and 10 (k), we shall quash thenotice of hearing issued in this proceeding.OrderOn the basis of the foregoing findings of fact andconclusions oflaw, and on the entire record in this case, the National Labor RelationsBoard hereby orders that the notice of hearingheretofore issuedin this proceeding be, and it hereby is, quashed.MEMBER HausTON took no part in the considerationof the aboveDecision and Order.GOODMAN'S, INC.andLOCAL1430,INTERNATIONALBROTHERHOOD or,ELECTRICALWORKERS,AFL,PETITIONER.CaseNo.2-RV-4141.November 18, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held May 13, 1952, before LewisMoore, hearing officer.Pursuant to Board Orders on June 19 andAugust 27, 1952, the proceeding was reopened and remanded forfurther hearings, which were held on July 31 and September 15,1952.The hi+aring officer's rulings made at the three hearings arefree from prejudicial error and are hereby affirmed.pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].The Employer, Goodman's, Inc., does business in Jersey City, NewJersey, where it is engaged in the retail sale of electrical appliancesand the installation and servicing of radio and televisionsets.Be-cause the volume of its interstate operations, if consideredalone, fallsshort of the Board's established jurisdictional minima, it is neces-sary to decide whether the Board should, for jurisdictional purposes,consider also the operations of certain related corporations.The Employer is a wholly owned subsidiary of Baycull TruckingCompany, Inc., a holding and real estate managing corporation ownedby five families.This five-family group also owns a 90-percent inter-est in Goodman Warehouse Corporation. The Warehouse Corpora-1During the 12 months preceding the original hearing, the Employer'sout-of-Statepurchases were approximately$49,000,and its out-of-State sales amounted to approximately$2,000.101 NLRB No. 89.